Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following claims recite elements that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function:  Claim 1, and its dependent claims: (an image acquisition unit, a plane specifying unit, an image conversion unit, a combined image generation unit, and a developed image generation unit. Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-specification paragraph [0048], for example, describes a programmed computer (hardware/software combination).   
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 1 defines an apparatus embodying functional descriptive material (an image acquisition unit, a plane specifying unit, an image conversion unit, a combined image generation unit, and a developed image generation unit) (i.e., a computer program or computer executable code).  However, the claim does not define a “computer-readable medium or computer-readable memory” and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on “computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc, as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium.

 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 

 
Claims 1-3, 5-6, 10 and 11rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruber et al. (US 2002/0163582).


	With respect to claim 1, Gruber et al. teach  an image processing apparatus comprising (para [0067] digital camera system): 
an image acquisition unit that acquires a plurality of captured images (sub-images) obtained by respectively imaging different portions of a construction (a semi-developed geographical
area on the earth's surface that includes a stream 34, railroad 36, three building structures 38, 40, 42, two cross streets 44, 46, and a bridge 48, where on cross street 46 crosses the stream 34.) formed of a plurality of planes (Fig. 1; para [0053] and [0054], photo detector array 20); 
a plane specifying unit that specifies common planes common to the plurality of captured images (Fig. 1; para [0053], common plane); 
an image conversion unit that performs projection conversion on images including the common planes among the plurality of captured images, to generate a plurality of converted images in which the common planes are aligned with each other(para [0062]; adjusted to match the master X-Y coordinates of the correction point Q1 and Q2 in the first sub-image; Fig. 3a and 3b); 
a combined image generation unit that generates a plane combined image in which the plurality of converted images are combined with each other on an identical plane (para [0062]; two sub-images 70, 72 are stitched together geometrically to form the top half); and 
a developed image generation unit that generates a developed image of the construction by connecting a plurality of the plane combined images to each other (para [0063] remaining two sub images can be stitched together in same manner; Fig. 3c, 3d, 3e and 3f).

With respect to claim 2, Gruber et al. teach  a feature point designation unit that designates feature points of the construction in a first image and a second image included in the plurality of captured images, wherein the image conversion unit performs projection conversion on the first image and the second image assuming that first feature points designated in the first image and second feature points designated in the second image are present on the common planes, to generate the plurality of converted images (para [0062]; Q1’ and Q2’ of the second image can be adjusted to match the master X-Y coordinates of the correction point Q1 and Q2 in the first sub-image; Fig. 3a and 3b);

With respect to claim 3, Gruber et al. teach that the image conversion unit forms a rectangular shape at each of the first feature points and the second feature points through projection conversion of the first image and the second image, and thus aligns the common planes with each other (para [0073]).

With respect to claim 5, Gruber et al. teach that the image conversion unit forms a rectangular shape having designated vertical dimension and horizontal dimension in the images including the common planes, and thus aligns the common planes with each other (para [0073], Fig 6, para [0076], size of each array detector may be 2000x3000).

With respect to claim 6, Gruber et al. teach that the plane specifying unit comprises an image connection unit that generates a connected image by connecting the plurality of captured images to each other, and wherein the image conversion unit performs projection conversion on the plurality of captured images assuming that third feature points designated in the connected image are present on the common plane, to generate the plurality of converted images (para [0062]; Q1’ and Q2’ of the second image can be adjusted to match the master X-Y coordinates of the correction point Q1 and Q2 in the first sub-image; Fig. 3a and 3b);
            Claim 10 is rejected as same reason as claim 1 above.
            Claim 11 is rejected as same reason as claim 1 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 USC 103 as being unpatentable over Gruber et al. (US 2002/0163582) in view of Graham et al. (US Patent 9,626,589).
 Gruber et al. teach all the limitations of claim 2 as applied above from which claim 4 respectively depend.
      	Gruber et al. do not teach expressly that the feature point designation unit designates the first feature points and the second feature points based on a user operation using a display screen.
      	Graham et al. teach that the feature point designation unit designates the first feature points and the second feature points (dynamic feature) based on a user operation using a display screen (user interface) (col. 19 line 63 – col. 20 line 1).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to designate the first feature points and the second feature points based on a user operation using a display screen in the apparatus of Gruber et al.
      	The suggestion/motivation for doing so would have been that to align two images more accurately.
Therefore, it would have been obvious to combine Graham et al. with Gruber et al to obtain the invention as specified in claim 4.

Claim 7 is rejected under 35 USC 103 as being unpatentable over Gruber et al. (US 2002/0163582) in view of Cole et al. (US 2016/0241836).
 Gruber et al. teach all the limitations of claim 1 as applied above from which claim 7 respectively depend.
      	Gruber et al. do not teach expressly that the image acquisition unit acquires a plurality of stereo images as the plurality of captured images, and wherein the plane specifying unit specifies the common planes based on the plurality of stereo images..
      	Cole et al. teach acquiring a plurality of stereo images as the plurality of captured images based on the plurality of stereo images.
 (para [0118]; Fig. 2).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to acquiring a plurality of stereo images as the plurality of captured images based on the plurality of stereo images to create panoramic image the apparatus of Gruber et al.
      	The suggestion/motivation for doing so would have been that to more realistic larger area image in 3D.
Therefore, it would have been obvious to combine Cole et al with Gruber et al to obtain the invention as specified in claim 7.

Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over Gruber et al. (US 2002/0163582) in view of Strabala et al. (US Patent  10,562,643).
 Gruber et al. teach all the limitations of claim 1 as applied above from which claim 8 respectively depend.
      	Gruber et al. do not teach expressly that maps a measurement result of damage to image.
      	Strabala et al. teach maps a measurement result of damage to image.
 (col. 12 line 55- col. 13 line 13).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to maps a measurement result of damage to image the apparatus of Gruber et al.
      	The suggestion/motivation for doing so would have been that to show useful information to user.
Therefore, it would have been obvious to combine Strabala et al. with Gruber et al to obtain the invention as specified in claim 8.

With respect to claim 9, Strabala et al. teach an information input unit that inputs information regarding the damage based on a user operation using a display screen (col. 8 lines 57-61).
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663